Citation Nr: 1617460	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-23 628	)	DATE
	)
	)


THE ISSUE

Whether an August 5, 2009 decision of the Board of Veterans' Appeals (Board) that denied service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to January 2004.  The moving party is the Veteran's attorney representative on behalf of the Veteran.  

This matter comes before the Board from an April 2014 motion for revision or reversal of a Board decision dated August 5, 2009.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 (2015), et seq.  That motion was submitted directly by the Veteran's attorney representative.  In a July 2014 letter to the Veteran and her attorney, the Board acknowledged the motion to revise and advised the Veteran and her attorney to review the rules relating to such matters.  

During the pendency of the Veteran's CUE motion, she has perfected appeals on the issues of whether new and material evidence has been presented to reopen previously denied claims of service connection for a traumatic brain injury, for a right shoulder disability, and for a left shoulder disability.  These issues have not yet been certified to the Board.  In light of the separate and distinct CUE motion presently before the Board, and because the RO may be taking additional action on the other three issues, including scheduling a hearing, the Board will not address them at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  An August 5, 2009 Board decision denied entitlement to service connection for PTSD on the basis that the Veteran's claimed stressor was not verified.  

2.  The August 5, 2009 Board decision was based on the law and evidence then of record, and it constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.  
CONCLUSION OF LAW

The criteria for revision or reversal of an August 5, 2009 Board decision denying service connection for PTSD on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403. See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board's decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

Facts and Background

At the time of the Board's August 2009 decision, the Veteran sought service connection for PTSD, a disorder she contended related to in-service sexual assault or military sexual trauma (MST).  A summary of the pertinent evidence and procedural background of this case follows.

The Veteran had active service from May 2002 to January 2004.  Her service personnel records show that, on January 1, 2004, the Veteran reported being the victim of a sexual assault.  As the investigation proceeded, the Veteran eventually changed details of her description of the assault.  The results of a criminal investigation revealed that, contrary to the Veteran's description of events, she was not assaulted by two men.  Instead, the investigator determined that the Veteran had consensual sex with one fellow soldier.  The Veteran was found to have made a false statement under oath.  She was discharged in January 2004 under honorable conditions (her discharge was later upgraded to honorable).  

The Veteran first sought service connection for PTSD in a February 2005 claim.  In a letter accompanying her claim, the Veteran described her claimed stressor.  She stated that, in the early morning hours of January 1, 2004, she was assaulted by two men while walking back to her base.  She stated that the men kicked and punched her, then raped her on the side of the road.  She stated that she was left in the sand and was later noticed by a fellow soldier who took her to the hospital.  

The RO initially denied the Veteran's claim in a September 2005 rating decision on the bases that there was no evidence of a confirmed diagnosis of PTSD, and that the Veteran's claimed stressor had not been confirmed.  The Veteran again sought service connection for PTSD in a June 2006 claim.  In a June 2007 rating decision, the RO denied the Veteran's claim.  The RO acknowledged that the Veteran had been diagnosed as suffering from PTSD, but it found that the Veteran's stressors were not confirmed.  The Veteran eventually perfected an appeal of this decision.  

As her claim progressed, the Veteran consistently described only one stressor: her claimed sexual assault of January 1, 2004.  A March 2008 VA treatment record reflects that she was diagnosed as suffering from PTSD related to her claimed MST.  In both a June 2008 letter and at a June 2009 Board hearing, the Veteran described her claimed in-service sexual assault, but mentioned no other in-service stressors.  

In the August 2009 decision at issue here, the Board found that the Veteran's "reported stressor [was] not confirmed."  It found that, despite the Veteran's report of being raped during her active service, her personnel records showed that she had engaged in consensual sex with a fellow soldier.  The Board noted that "the Veteran was found to have lied under oath regarding her statements that she was raped," and that she was discharged for a pattern of misconduct that included making a false statement under oath.  The Board concluded that "the evidence clearly indicates that the veteran's reported rape did not occur."  

The Board subsequently acknowledged that the Veteran had been diagnosed as suffering from PTSD related to MST.  The Board noted, however, that this diagnosis was based on the Veteran's reported rape.  The Board stated that service connection for PTSD "requires a confirmed stressor," and that in this case, the "weight of the evidence of record" was against a finding that the Veteran's stressor occurred.  In summary the Board wrote that "without any confirmed stressor, the Board finds that the preponderance of the evidence of record is against a grant of service connection for PTSD."

Analysis 

As an initial matter, the Board determines that the moving party has met the basic filing requirements of 38 C.F.R. § 20.1404(a).  The attorney's motion was in writing and was signed.  It included all required information, including the Veteran's name, her file number, and the date of the Board decision in question.  The representative also set forth clear and specific allegations of CUE in the August 2009 Board decision being challenged.  Thus, the Board will adjudicate this matter.  

In his motion, the Veteran's attorney essentially argues that the Board misapplied 38 C.F.R. § 3.304(f) (2009) in its August 2009 decision.  He contends that "the Board's conclusion that the incident which caused PTSD was consensual, and thus did not support the diagnosis of PTSD, is a misapplication of the standard of proof required by § 3.304(f)(3)."  The attorney contends that the mere existence of law enforcement investigative records suffices to show that the Veteran's stressor was credible.  Finally, the Veteran's attorney argues that the fact that the Veteran's claim of service connection for PTSD was granted in 2013 "on the same evidence" as that which existed in 2009 showed that "the Board's error in August 2009 is undebatable."  

The Board disagrees.  Again, under the applicable regulations, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Turning to the regulations in effect at that time, 38 C.F.R. § 3.304(f) (2009), stated that "service connection for posttraumatic stress disorder required medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f)(3) (2008), addressed claims for service connection for PTSD based on in-service personal assaults.  Notably, this subsection was moved to (f)(4) in 2009 and then currently to (f)(5), but remains the same in language.  That regulation stated that, for such claims, "evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident."  Examples of such evidence included "records from law enforcement authorities."  

It is clear from this regulation that, regardless of the circumstances of the claimed stressor, service connection for PTSD required "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2009).  The sole stressor claimed by the Veteran prior to the August 2009 Board decision in question here was the in-service sexual assault.  As described above, military officials determined that no such assault occurred.  Without stating so explicitly, the August 2009 decision is clear that the Veteran's description of her in-service sexual assault was not credible, and that absent any other claimed stressor, one criterion for service connection for PTSD was not met.  While the Board used the phrase "confirmed stressor," the analysis was akin to "credible supporting evidence" or "corroborate."  The Board cannot see how the Board's finding in August 2009 that the Veteran's claimed stressor was not credible either was undebatably incorrect or was undebatably a misapplication of 38 C.F.R. § 3.304(f) (2009).  

The Veteran's attorney argued that, pursuant to 38 C.F.R. § 3.304(f)(3), "the mere fact that there are law enforcement records of a criminal investigation" of the Veteran's claimed in-service sexual assault satisfies the standard of proof of that section.  This argument is not supported by the text of the regulation.  38 C.F.R. § 3.304(f)(3) does not change the requirement that there be "credible supporting evidence" of a claimed in-service stressor in order to grant a claim for service connection for PTSD; rather, it provides alternative methods for providing such credible evidence when the case in question involves an in-service personal assault.  As described by the subsection in question, the existence (and the contents and conclusions therein) of "records from law enforcement authorities" provides a way to "corroborate the veteran's account of the stressor incident" outside of service personnel records and service treatment records alone.  The fact that the regulation uses the word "corroborate" necessarily shows that some form of proof of the underlying stressor is still required.  In other words, the regulations point towards pieces of evidence, but not how the evidence might weigh in favor or against the existence of a stressor.  In the August 2009 Board decision, it was no CUE to conclude the evidence in the records from law enforcement authorities weighed against support of the claimed in-service stressor.

To illustrate this point further, imagine a case where a veteran contended that he suffered from PTSD as a result of an in-service bar fight.  In the course of investigating this fight, civilian police officers determined that, rather than having been involved in a bar fight, the veteran in fact injured himself walking into a door.  Under the theory advanced by the Veteran's attorney in this case, the fact that the claimed bar fight never happened would be immaterial; instead, the mere existence of the civilian police record would satisfy the requirement of a credible in-service stressor, despite the fact that the police would have concluded that the claimed stressor did not occur.  This hypothetical, which is directly analogous to the situation before the Board here, shows how the theory advanced by the Veteran's attorney would result in absurd outcomes and is not supported by the regulation.  

The motion in question here is primarily centered on the argument that the Board misapplied 38 C.F.R. § 3.304(f) in its August 2009 decision.  However, to the extent that the motion argues that the results of the in-service investigation regarding the Veteran's claimed assault must be considered against the Veteran's version of events, the Veteran's attorney essentially asks the Board to now weigh the evidence regarding the Veteran's claimed in-service sexual assault differently than the Board did in 2009.  It is long settled, however, that a disagreement as to how the facts were weighed or evaluated cannot support a finding of CUE in an earlier Board decision.  38 C.F.R. § 20.1403(d); see also Russell, 3 Vet. App. at 313 ("The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."). 

Finally, the contention that the Veteran's claim of service connection for PTSD was later granted by the RO in April 2013 "on the same evidence" as the Board considered in August 2009 is not accurate.  Two important things changed between the time of the Board's August 2009 denial of service connection for PTSD and the RO's April 2013 grant.  

First, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by changing the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2011).  Thus, the law was not the same.

Second, following the Board's August 2009 denial, the Veteran described other possible in-service stressors.  In a September 2012 letter, she described witnessing a mortar or rocket attack in Iraq in June 2003.  At an October 2012 hearing, the Veteran described three separate stressors, including coming under mortar fire in Iraq, having difficulty donning protective gear during an attack, and serving on perimeter guard duty.  The examiner diagnosed the Veteran as suffering from PTSD.  He acknowledged the Veteran's claims of being raped in service, but noted that this assault "was not confirmed by available records."  That said, the examiner concluded that the Veteran's other claimed stressors "are sufficient to account for her current PTSD."  Based on this examination, the RO granted service connection for PTSD in an April 2013 rating decision.  The facts were not the same.

Given this above summarized information, it is clear that the eventual grant of service connection was not based on the same law and facts as that were before the Board in August 2009.  Thus, the contention that the eventual grant of service connection shows the "undebatable" nature of an error in the Board's August 2009 error is incorrect.  

For the foregoing reasons, the Board does not find that the August 5, 2009 Board decision should be revised or reversed on the grounds of CUE.  Because the moving party submitted specific allegations of CUE, a denial of the motion on the merits, rather than dismissal without prejudice, is appropriate.  See Simmons v. Principi, 17 Vet. App. 104 (2003).

Finally, the notice and assistance provisions of 38 U.S.C.A. §§ 5103(a), 5103A, and 38 C.F.R. § 3.159 are not applicable to motions to revise Board decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  No discussion of the duties to notify and to assist is warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

The motion to revise or reverse an August 5, 2009 decision of the Board that denied entitlement to service connection for PTSD is denied.  




                       ____________________________________________
	RYAN T. KESSEL 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



